DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s Response filed on January 31, 2022 in response to PTO office action mailed on December 09, 2021.  

Claims 1, 3-7, 12-15 and 18 have been amended.  Claim 19 has been cancelled.  As a result, claims 1-18 are pending. 

Applicant’s amendment to claims 1, 13 and 18 with respect to the objection of the claims for minor informalities has been fully considered.  As a result, the objection has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164